Title: From John Adams to John Marshall, 31 January 1801
From: Adams, John
To: Marshall, John



Dear Sir
Washington Jan 31 1801

I request you would cause to be prepared letters for me to sign, to the king of Prussia, recalling Mr. John Quincy Adams, as Minister plenipotentiary from his Court. You may express the thanks of the President to his Majesty for the obliging reception & kind treatment this minister has—met with t at his court & may throw the letter into the form of leave to return to the United States. You will look into the forms in your office of former instances of recalls. I wish you to make out one letter to go by the way of Hamburgh—another by Holland a third by France, a fourth through Mr King in England & a fifth if you please by the way of Bremen, or Stettin or any other channel most likely to convey it soon. It is my opinion this minister ought to be recalled from Prussia. Justice would require that he should be sent to France or England, if he should be continued in Europe. The mission to St James’s is perfectly well filled by Mr King—that to France is no doubt destined, for some other character. Besides it is my opinion that it is my duty to call him home.
With great regard, I am Sir, your most obed. sert.
